Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding independent claims 1, 10, 12, and 13, each of these claims recites “the time axis,” however there is no previous recitation of a time axis to which this refers.  To overcome this rejection, the Examiner suggests amending these claims such that “a time axis” is incorporated into each claim before subsequent references to “the time axis.”
Regarding the remaining dependent claims, these claims are rejected because they incorporate, and do not resolve, the deficiencies of the claim(s) from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Publication No. 2014/0002461), referred herein as Wang, in view of Nguyen et al. (U.S. Patent Application Publication No. 2005/0275898), referred herein as Nguyen.
Regarding claim 1, Wang teaches a method for converting a time and characteristic value record of data samples in a selected time window to a two-dimensional pixel bitmap (figs 1 and 2; para 31, lines 1-8; para 34, the last 10 lines), the method comprising the steps of: using horizontal coordinates of pixel points to characterize a historical time sequence of the data samples (figs 1 and 9B; para 31, lines 8-11; para 47, lines 1-5); and using vertical coordinates of pixel points to characterize quantified characteristic values of the data samples, the quantified characteristic values being pixel values converted from characteristic values of individual samples, taking a maximum characteristic value in the selected time window as a standard (figs 1 and 9B; para 31, the last 9 lines; para 47, lines 5-9).  Wang teaches that the pixel bitmap is reconstructed as a pixel bitmap with a horizontal time axis (figs 1 and 9B; para 31, lines 8-11; para 47, lines 1-5).  However, Wang does not teach that the pixel bitmap is reconstructed as a symmetrical bitmap with the horizontal axis as an axis of symmetry in which each vertical coordinate below the horizontal axis is the negative value of a separate one of the quantified characteristic values so as to form a mirror image.
Nguyen teaches a method comprising using horizontal coordinates of pixel points to characterize data samples and using vertical coordinates of pixel points to characterize quantified characteristic values of the data samples, wherein the coordinates and data are displayed using a pixel bitmap (fig 6, plot window 102; para 
Regarding claim 4, Wang in view of Nguyen teaches the method according to claim 1, wherein the symmetrical pixel bitmap is further reconstructed as an asymmetrical pixel bitmap having certain symmetrical similarity (Wang, figure 9B; para 47, the last 7 lines; the horizontal axis is asymmetrical, but roughly symmetrically bisected; Nguyen, para 62, the last 16 lines).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Nguyen, and further in view of Lee et al. (U.S. Patent Application Publication No. 2015/0067568), referred herein as Lee.
Regarding claim 2, Wang in view of Nguyen teaches the method according to claim 1, wherein a vertical coordinate extremum of the pixel bitmap corresponds to the maximum characteristic value (Wang, figs 1 and 9B, the vertical axes; para 31, the last 9 lines; para 47, the last 7 lines).  Wang in view of Nguyen does not teach that the vertical coordinate extremum corresponds to 100% - 300% of the maximum characteristic value.
.

Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Nguyen, and further in view of Matange et al. (U.S. Patent Application Publication No. 2015/0310648), referred herein as Matange.
Regarding claim 9, Wang in view of Nguyen teaches the method according to claim 1, wherein a pattern in the pixel bitmap is formed of pixel points with strong contrast (Wang, figs 1 and 9B; strong contrast between displayed data points and the background).  Wang in view of Nguyen does not teach that the pattern is formed of monochrome pixel points with strong greyscale contrast.
Matange teaches a method for creating a graph of a data pattern comprising using horizontal coordinates of pixel points to characterize a historical sequence of data samples, and vertical coordinates of pixel points to characterize values of the data .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. (U.S. Patent Application Publication No. 2021/0140928), referred herein as Kumagai, in view of Nguyen, and further in view of Faibish (U.S. Patent Application Publication No. 2021/0125053), referred herein as Faibish.
Regarding claim 10, Kumagai teaches a method for detecting a relevant characteristic of a rotary machine and/or component according to a time and characteristic value record (para 55, lines 1-6), comprising the steps of: converting a time and characteristic value record of data samples of the rotary machine and/or component in a selected time window to a two-dimensional pixel image by using horizontal coordinates of pixel points to characterize a historical time sequence of the data samples and using vertical coordinates of pixel points to characterize quantified characteristic values of the data samples, the quantified characteristic values being pixel values converted from characteristic values of individual samples, taking a maximum characteristic value in the selected time window as a standard (figs 6-8; para 55, lines 6-16; para 65).  Kumagai teaches that the pixel image is reconstructed as a pixel image with a horizontal time axis (figs 6-8; para 55, lines 4-9).  However, Kumagai 
Nguyen teaches a method comprising using horizontal coordinates of pixel points to characterize data samples and using vertical coordinates of pixel points to characterize quantified characteristic values of the data samples, wherein the coordinates and data are displayed using a pixel image (fig 6, plot window 102; para 44, lines 4-8; para 55; para 77, lines 1-5) wherein the pixel image is a pixel bitmap, the pixel bitmap being reconstructed as a symmetrical bitmap with the horizontal axis as an axis of symmetry in which each vertical coordinate below the horizontal axis is the negative value of a separate one of the quantified characteristic values so as to form a mirror image (para 62, lines 1-20; para 77, lines 1-5; para 78, lines 7-12).  It would have been obvious to one of ordinary skill in the art to utilize such symmetry because as known in the art, and shown in Nguyen, this efficiently facilitates a configuration of the displayed data that helps the user visualize the data more easily (see, for example, Nguyen, para 17).  Kumagai in view of Nguyen does not teach that the method further comprises marking the pixel bitmap according to an existing conclusion, to form a training sample set for training a machine learning intelligent algorithm model; using a pixel bitmap sample in the training sample set to train the algorithm model; and using the trained algorithm model to subject a pixel bitmap sample converted from newly collected data samples to detection.

Regarding claim 11, Kumagai in view of Nguyen, further in view of Faibish teaches the method according to claim 10, wherein the rotary machine and/or component is an electric machine, a bearing or a combination thereof, and the data sample is a vibration signal data sample (Kumagai, para 55, lines 1-9).

Allowable Subject Matter
Claims 5-8 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the 112 rejections above.

Claim 12 would be allowable if amended to overcome the 112 rejections above, for the reasons previously articulated with respect to claim 5.
Claim 13 would be allowable if amended to overcome the 112 rejections above, for the reasons previously articulated with respect to claim 7.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been fully considered, but are moot in view of the new grounds of rejection presented above. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ilbery (U.S. Patent Application Publication No. 2009/0245661); Mixed content image compression with two edge data representations.
Swanson (U.S. Patent Application Publication No. 2011/0044556); Merging image pixels based on main-scan misalignment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613